 UNOCO APPAREL, INC.Unoco Apparel,Inc.andInternational Ladies' Gar-mentWorkers'Union,AFL-CIO.Case15-CA-5015November 26, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYOn July 26, 1974, Administrative Law Judge HenryL. Jalette issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions, GeneralCounsel filed exceptions and a supporting brief, andCharging Party filed a brief in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that Unoco Apparel, Inc., Selma,Alabama, its officers, agents, successors, and assigns,shall take the action set forth in the said recommendedOrder, as modified herein:1.Substitute the following paragraph for paragraph2(a):"(a) Upon request, bargain collectively with Interna-tional Ladies' Garment Workers' Union, AFL-CIO, asthe exclusive representative of all employees in the unitabove before changing rates of pay and productionquotas."2. Substitute the attached notice for the Administra-tive Law Judge's notice.IThe Administrative Law Judge by inadvertance incorrectly describedthe appropriatebargainingunit in the Notice to Employees Accordingly,the "Notice" has been amended to correctthesedeficiencies2 In adopting the Administrative Law Judge's finding that Respondentviolated Sec8(a)(5) and(1) of the Act, we find it unnecessary to rely onhis conclusion that Respondent was estopped fromquestioningthe Union'smajority status because at the time of the unilateral action there was anunremediedunfair labor practiceAPPENDIX89NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withthe InternationalLadies'GarmentWorkers'Union, AFL-CIO, by changing rates of pay andproduction quotas without notice to, or consul-tation with, said Union.The appropriate bargaining unit is:All production and maintenance employees, in-cluding packers, employed by Respondent at itsSelma, Alabama plant; excluding office clericalemployees, plant clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.WE WILL, upon request, bargain collectivelywith International Ladies' GarmentWorkers'Union, AFL-CIO, as the exclusive representa-tive of all employees in the unit described abovebefore changing rates of pay and productionquotas.WE WILL, upon request, furnish the Interna-tionalLadies'GarmentWorkers'Union,AFL-CIO, with all records necessary and relevantto decide whether it desires restoration of the ratesof pay and production quotas in effect prior toearly September 1973.WE WILL revoke the unilateral changes in ratesof pay and production quotas instituted in earlySeptember 1973, and restore the rates of pay andproduction quotas in effect prior thereto, and wewillmake employees whole for any losses theymay have suffered by reason of the unlawfulchanges if the International Ladies' GarmentWorkers' Union, AFL-CIO, as the representativeof the employees in the appropriate unit, sodesires.UNOCOAPPAREL, INC.DECISIONSTATEMENT OF THE CASEHENRYL JALETTE,Administrative Law Judge: This caseinvolves an allegation that the above-named Respondent vi-olated Section 8(a)(1) and(5) of the Actby granting anincrease in wages to its employees and changing employeeproduction quotas without notification to and/or consulta-tion with the above-named Unionwhich hadbeen certified as215 NLRB No. 4 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exclusive representative of the employees in question. TheRespondent admits making the changes in question withoutnotice to or consultation with the Union but contends that byreason of circumstances described below it was under noobligation to notify or consult with the Union. The proceed-ing was initiatedby a charge filed by the Union on September24, 1973,' pursuant to which complaint issued on December6.On May 29, 1974, hearing was held inBirmingham,Alabama.Upon the entire record, and after due consideration of thebrief filed by General Counsel, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent in its answer ad-mits, that Respondent is a corporation licensed to do businessin the State of Alabama and that it is engaged in the manufac-ture of jeans and dungarees at a plant in Selma, Alabama. Thecomplaint alleges further that Respondent, during the pastyear, in the course and conduct of its business operations,purchased and received goods and materials valued in excessof $50,000 which were shipped to it directly from pointsoutside the State of Alabama, and that during the sameperiod,Respondent shipped and sold goods and materialsvalued in excess of $50,000 directly to points outside of theState of Alabama. Respondent, in its answer, denied theseallegations.However, the Board had asserted jurisdictionover Respondent inUnoco Apparel, Inc.,208 NLRB 601(1974), where Respondent had admitted identical allegations.Moreover, jurisdiction had been asserted over Respondent in1972 in a representation case. In view of these prior cases,General Counsel offered no evidence on jurisdiction in thisproceeding.At the hearing herein, Respondent's counsel did not assertthat there had been any change either in Respondent's opera-tions or its volume of business; rather, he predicated hisdenial of the jurisdictional allegations on the assertion thatRespondent did not purchase and receive goods or ship andsell goods as alleged in the complaint, but instead that Re-spondent performed services on goods belonging to others.Thus, it appeared that Respondent's denial of the allegationsof the complaint was of a technical nature and was not basedon the existence of any genuine issue of fact. Accordingly, Ideem the denials of the jurisdictional allegations to be shamwithin the meaning of Section 102.21 of the Board's Rulesand Regulations, Series 8, as amended, and they are herebystricken. I find that during the year preceding the issuance ofcomplaint Respondent performed services valued in excess of$50,000 on goods shipped to it directly from points outside.the State of Alabama and Respondent shipped goods valuedin excess of $50,000 directly to points outside the State ofAlabama. I further find that Respondent is, and at all timesmaterial herein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.'Unless otherwiseindicated all dates arein 1973.IITHE LABORORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO,herein called the Union,isand at all timesmaterial herein has been,a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The FactsOn April 13, 1972, in a Board-conducted election, amajority of Respondent's employees in an appropriateunit'designated the Union as their representative for pur-poses of collectivebargaining,and on April 21, 1972, theUnion was certified as the exclusive collective-bargaining re-presentative of the employees in said unit.Thereafter,beginningon or about May 1, 1972, the Unionrequested bargaining and bargaining sessions occurred onMay 15 and 23, June 12, August 3 and 29, and September 13,1972.On October 12, 1972, the Union filed an unfair labor prac-tice charge in Case 15-CA-4655 alleging that Respondentwas violating Section 8(a)(1) and (5) of the Act.On October 23, 1972,a bargaining session was held.On November 13, 1972, the Union was advised by theGeneral Counsel that a complaint would issue on its chargein Case 15-CA-4655. That same day, the Union requestedanother meeting and Respondent agreed to meet on Novem-ber 30, 1972. This meeting was later canceled at the requestof Respondent's attorney and negotiator, Mark Taliaferro. Ameeting wasthereafter scheduled for December 11, 1972, butthis was canceled at the request of the Union.In the meantime, on November 20, 1972, pursuant to thecharge in Case 15-CA-4655, the General Counsel had issueda complaint alleging that Respondent had violated Section8(a)(1) and (5) of the Act by bargaining in bad faith and byrefusing to furnish requested financial records. On February13 and 14, 1973, hearing was held before Administrative LawJudge, Jerry B. Stone who issued his Decision on April 12,1973, wherein he concluded that the evidence did not supporta finding that Respondent had engaged in bad-faith bargain-ing, but that it supported a finding that Respondent had beenguilty of a refusal to bargain by refusing to furnish certainfinancial information. Thereafter, the Union and GeneralCounsel filed exceptions to Judge Stone's Decision. On Janu-ary 22, 1974, the Board adopted the Decision.Unoco Apparel,Inc., supra.From the time that it canceled the meeting scheduled forDecember 11, 1972, until the date of the hearing in the instantcase, the Union has not requested bargaining, nor has itrequested the financial data which Judge Stone and the Boardheld Respondent had unlawfully withheld from it. The onlycommunication between the Union and Respondent duringthis interval of time was a telegram to Attorney Taliaferro2The complaintalleges,the answer admits, and I find that a unit of allproduction and maintenance employees, including packers, employed byRespondent at its Selma, Alabama plant; excluding office clerical em-ployees, plant clerical employees, professional employees, guards and super-visors as defined in the Act constitutes a unit appropriate for the purposesof collective bargaining within the meaning of Sec 9(b) of the Act. UNOCO APPAREL, INC91from the Union on February 13, 1973,respecting an unau-dited financial report Taliaferro had sent to the Union.On or about August 31,or the first part of September,Respondent admittedly changed the wage rates of employeesin the appropriate unit and,in some instances,changed as-sociated production quotas. Respondent admittedly did sowithout notice to, or consultation with,the Union.B. Analysis and,ConclusionsThe foregoing facts are based on the pleadings and stipula-tions of the parties, plus the findings of the Board in the casereported at 208 NLRB 601, of which I take official notice.These facts pose one issue:was Respondent legallyjustifiedin changing rates of pay and production quotas without no-tice to, or consultation with,the Union.Respondent has filed no brief and I must therefore specu-late somewhat about its defense from the pleadings and state-ments of counsel at the hearing.From these,it appears thatRespondent's defense is that it had no obligation to notify orconsult with the Union either because the Union did notrepresent a majority at the time of the unilateral changes, orbecause the Union had abandoned any claim to representa-tive status by reason of its inaction from December 1972 tothe time of the unilateral changes. If such be the defense, Ireject it for lack of merit.As to the Union'smajority status, there is a presumptionof majority inasmuch as it had been certified by the Board.As the certification was more than a year old as of August31, 1973,the presumption of majority status would normallybe rebuttable.3In this case,General Counsel contends that Respondent isestopped from questioning the Union'smajority status be-cause at the time of the unilateral action,and even now, thereis an unremedied unfair labor practice!There is merit toGeneral Counsel's position.At the time of the unilateralaction,there was outstanding against Respondent Judge Sto-ne's finding that it had violated Section 8(a)(5) of the Act byrefusing to furnish relevant information and his recommen-dation that Respondent be ordered,upon request, to furnishsuch information,a finding and recommendation subse-quently affirmed by the Board.True, Judge Stone found noviolation based on surface bargaining and did not recommendthat Respondent be ordered to bargain in good faith, but hedid find that the Union was the exclusive bargaining re-presentative of the unit employees.In the face of this decision,Respondent was not free to question the Union's majoritystatus, nor was it free to engage in unilateral action.But even if Respondent was not estopped from questioningthe Union's majority status,its unilateral conduct was unlaw-ful because Respondent offered no evidence to rebut the pre-sumption of majority status. The only basis for questioningthe Union'smajority status which Respondent evidently re-lies on is the Union's prolonged inactivity. Such inactivityafforded Respondent no basis for questioning the Union'smajority status or for believing the Union had abandoned theunit employees.Respondent made a similar contention in theprior case and it was rejected for reasons given by Judge Stone3Celanese Corporation of America,95 NLRB 664,672 (1951)4NLR.B v Warren Company, Inc.,350 U S 107 (1955).in 208 NLRB at 605-606. Nothing occurring thereafter war-rants a different conclusion now.InThe Little Rock Downtowner,Inc.,168NLRB 107(1967), the Board held that a Union is not required to con-tinue negotiations which appear to be futile because the em-ployer is not bargaining in good faith and that an absence of8 months from the bargaining table could not therefore bereasonably regarded as an abandonment of the unit em-ployees or an indication of loss of employee support. Simi-larly here,beginning with the charge in Case 15-CA-4655filed in October 1972, the Union has contended that Re-spondent had engaged in surface bargaining and that furthernegotiations would be futile unless and until Respondentwere ordered to bargain in good faith.Unlike inLittle RockDowntowner,the Union here lost on this issue both beforeJudge Stone and the Board.However,Ido not understandthat a Union's absence from the bargaining table isjustifiedonly where its belief that the employer has engaged in surfacebargaining and that further negotiations are futile is sustainedby the Board.The Union's contention was hardly frivolousas shown by the dissent of Board Member Penello. Rather,it appears to me that the question still to be answered is didthe union abandon the unit employees and did the employerhave reason to believe that it had. In this case,in September1973, at the time of the unilateral actions complained ofherein,the Union was still pressing its position concerningRespondent's bad faith through its exceptions to Judge Sto-ne's decision.Under the circumstances,Respondent couldnot reasonably regard the Union's absence from the bargain-ing table as an abandonment of the unit employees, and Iseriously question that Respondent honestly believed that theUnion had abandoned the unit employees.If it had any doubtabout the matter,a simple telephone call, a telegram, or aletter to the Union could have settled the question.Based on the foregoing, I find that there was a presumptionof the Union'smajority status at the time of the unilateralchanges, that no evidence was adduced to overcome the pre-sumption,that the Union had not abandoned the unit em-ployees, and that Respondent had no objective basis for ques-tioning the Union'smajority status or for believing it hadabandoned the unit employees.Accordingly,I find that Re-spondent violated Section 8(a)(1) and(5) of the Act by itschanges in the rates of pay and production quotas of unitemployees without notice to, or consultation with,the Union.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth above,occurring inconnection with its operations described above,have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and(5) of the Act, Ishall recommend that it be ordered to cease and desist there- 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom and to take appropriate affirmative action designed toeffectuate the policies of the Act.It isnot clear from the record herein whether the unilateralchanges made by Respondent operated to the detriment ofthe employees and caused them to suffer loss of earnings. Ifitwere to appear that employees were adversely affected, itwould be appropriate to order Respondent to revoke thechanges and to restore conditions in existence priorthereto.'However,as itcannot be predicted with certaintywhether the employees herein desire such revocation, I shallrecommend that restoration be conditional upon the affirma-tive desire of the affected employees for such, as expressedthrough their collective-bargaining representative. I shall fur-ther recommend that Respondent make available to the Un-ion, upon request, all records necessary and relevant to decidewhether it desires restoration of thechanges inrates of payand production quotas.If the employees have suffered a lossof earningsby reasonof Respondent's unlawful conduct, it would also be appropri-ate and necessary to effectuate the policies of the Act torecommend that Respondent make all unit employees wholefor such loss of earnings. However, if the employees actingthrough their collective-bargaining representative express thedesire to retain the new rates and production quotas, a makewhole remedy would be unnecessary and inappropriate. Ac-cordingly,I shallrecommend that employees be made wholefor any losses suffered by reason of the unilateral changesonly if the employees express the desire for restoration asprovided above. In such event, all losses to be reimbursedshall be computed in accordance with the formula set forthinF W. Woolworth Company,90 NLRB 289 (1950), to whichshall be added interest at the rate of 6 percentper annum inaccordance withIsis Plumbing & Heating Co.,138 NLRB716 (1962).CONCLUSIONS OF LAW1.Unoco Apparel, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2InternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees, includingpackers, employed by Respondent at its Selma, Alabamaplant, but excluding office clerical employees, plant clericalemployees, professional employees, guards and supervisors asdefined in the Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act.4.InternationalLadies'GarmentWorkers'Union,AFL-CIO, is, and at all times material herein has been, theexclusive representative of the employees in the unit de-scribed above, within the meaning of Section 9(a) of the Act.5.By making changes in rates of pay and productionquotas of unit employees without notice to, or consultationwith, the above-named Union, Respondent has engaged in,and is engaging in, an unfair labor practice within the mean-ing of Sections 8(a)(5) and (1) and 2(6) and (7) of the Act.5Great Western Broadcasting Corporation, d/b/a KXTV,139 NLRB 93,96 (1962)Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER6Respondent Unoco Apparel, Inc., its officers,agents,successors,and assigns,shall-1.Cease and desist from:(a)Refusing to bargain with International Ladies' Gar-mentWorkers' Union, AFL-CIO, as the exclusive bargain-ing representative of its employees in the unit describedabove, by changing rates of pay and production quotas with-out notice to, or consultation with, said Union.(b) In any like or related manner interfering with, restrain-ing, orcoercing its employees in the exercise of their rightsto self-organization, to form, join, or assist the above-namedlabor organization, or any other labor organization, to bar-gaincollectively through representatives of their own choos-ing, and toengagein concerted activities for the purpose ofcollective bargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, or to refrain from any orall activities.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Upon request, bargain collectively with InternationalLadies' Garment Workers' Union, AFL-CIO, as the exclu-sive representative of all employees in the unit describedabove, and, if an understanding is reached, embody suchunderstandingin a signedagreement.(b) Upon request, furnish the above-named labor organiza-tion all records necessary and relevant to decide whether itdesires restoration of the rates of pay and production quotasin effect prior to early September 1973.(c) Revoke the unilateral changes in rates of pay and pro-duction quotas initiated in early September 1973, and restorethose rates of pay and production quotas in effect priorthereto, and make employees whole for anylossesthey mayhave suffered by reason of the unlawfulchanges,if the above-named labor organization, as the exclusive representative ofthe employees in the appropriate unit,so desires.(d) Preserve and, upon request, make available to theBoard andits agents,for examination and copying,all re-cords relevant and necessary to a determination of theamounts due employees under the terms of this recom-mended Order.(e)Post at isSelma,Alabama, facility, copies of the at-tached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 15,after being duly signed by Respondent's authorized represen-tative, shall be posted by it immediately upon receipt thereof,6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for allpurposesI In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National LaborRelations Board " UNOCO APPAREL, INC93and be maintained by it for 60 consecutive days thereafter, intered, defaced, or covered by any other material.conspicuous places, including all places where notices to em-(f)Notify the Regional Director for Region 15, in wasting,ployees are customarily posted.Reasonable steps shall bewithin 20 days from the receipt of this Decision,what stepstaken by Respondent to insure that said notices are not al-ithas taken to comply herewith.